Citation Nr: 1403319	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for major depression, rated 30 percent prior to March 16, 2009, and 50 percent from March 16, 2009.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Valerie L. Norwood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified at a hearing the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's major depression was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas.

2.  Throughout the rating period on appeal, service-connection has been established for major depression, to which a 70 percent rating has been assigned; residuals of right shoulder dislocation, to which a 20 percent rating has been assigned; tinnitus, to which a 10 percent rating has been assigned; and left temporal surgical scar, which has been assigned a noncompensable rating.  Thus, the minimum schedular rating percentage for a total rating based on individual unemployability (TDIU) are met.

3.  Resolving all reasonable doubt in the Veteran's favor, throughout the rating period on appeal, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a rating of 70 percent, but not more, for major depression, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9210 (2013).

2.  Throughout the rating period on appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the above-captioned claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with VA's duty to notify and assist with respect to this claim.

With respect to the above-captioned increased rating claim, the RO's February 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability; the different types of evidence available to substantiate the claim; and the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA and private treatment records, and the documentation associated with his application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent adequate VA examinations in March 2010 and in June 2012 in order to ascertain the severity of his service-connected major depression.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, treatment records, and administered thorough clinical examinations, which allowed for fully-informed evaluations of the claimed disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an attorney.  The attorney and the Veterans Law Judge asked questions to ascertain the severity of the Veteran's major depression and to ascertain his employability, both to include the entirety of the appellate period.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Veterans Law Judge asked the Veteran a series of questions pertaining to the existence of potentially relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his attorney.  Neither the attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

I.  Increased Ratings for Major Depression

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claims at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's increased rating claim was received in August 2009.  As such, the rating period for consideration on appeal is from August 2008.  38 C.F.R. § 3.400 (2013).  The Veteran's major depression is currently rated 30 percent disabling prior to March 16, 2009, and 50 percent disabling from March 16, 2009.

The Veteran's service-connected major depression has been assigned ratings pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9210, General Rating Formula for Rating Mental Disorders.  According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depression when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.)  (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Preliminarily, the Board observes that numerous treatment reports associated with the claims file involve assessing the severity of the Veteran's service-connected major depression contemporaneous to non-service-connected psychiatric disabilities.  In those instances, the Board will address the symptoms associated with the Veteran's service-connected major depression, as well as those not specifically disassociated from his service-connected major depression.  See Mitleider v. Brown, 11 Vet App 181 (1998) (holding that if non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).

Additionally, the Veteran submitted relevant evidence subsequent to the October 2012 supplemental statement of the case with a contemporaneous waiver of RO review.  Consequently, the Board will consider this evidence herein.  38 C.F.R. § 20.1304 (2013).

From August 2008 to June 2009, the Veteran received psychiatric treatment from Michael Frampton, M.D.  During these treatment sessions, the Veteran reported stress, depression, mood swings/moodiness, insomnia, anxiety, nervousness, restlessness, muscle tension, feeling discouraged, and an increased startle response.  The private treatment reports generated as a result of these sessions revealed the following objective symptoms:  dysthymic mood; depression; anxiety; dysphoria; constant to intermittent anxiety; feeling panicky; constricted affect; distractible; and sleep difficulties.  Dr. Frampton consistently indicated that the Veteran denied suicidal and homicidal ideations, and consistently indicated that the Veteran's insight and judgment were intact.  The doctor assigned GAF scores ranging between 55 and 57 during this time period, including following a mental status evaluation in September 2008.

In December 2008, the Veteran underwent an evaluation administered pursuant to his application for disability benefits from the Social Security Administration.  The Veteran's hygiene was "fairly good" and he was casually dressed.  With respect to sleep patterns, the Veteran endorsed thinking about a lot of things, which hindered his ability to fall and stay asleep.  The Veteran indicated that his appetite varied, and that he experienced ongoing feelings of sadness, tearfulness, agitation, anergia, anhedonia, avolition, and hopelessness.  After discussing his history of symptoms, a mental status examination was administered that revealed the following: oriented to person, place, and time; very flat affect; depressed mood; moderate psychomotor retardation; no suicidal or homicidal ideation, intent, or plan; fairly normal eye contact; speech of normal rate, volume, and prosody; relevant and grossly coherent thought process; no hallucinations, delusions, racing thoughts, or associational disturbance; and cooperative.  The Veteran then indicated that he enjoyed working on houses, that he had a few friends, and that he drove "once in a while."  He also stated that he attended church.  A contemporaneous functional evaluation revealed the following: mild restriction of activities of daily living; moderate difficulties in maintaining social functioning and concentration, persistence, or pace; and moderately limited ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance.  Moreover, the examiner concluded that the Veteran's ability to interact appropriately with the general public was moderately limited.  Ultimately, the diagnoses were major depressive disorder and posttraumatic stress disorder (PTSD), with a GAF score of 54.  The examiner then discussed the Veteran's work history and employability.

According to a March 2009 letter from Dr. Frampton, the Veteran's then current psychiatric diagnoses were PTSD, generalized anxiety disorder, and residual major depressive disorder, which were manifested by anxiety, residual depression and fatigue, excess worry, rumination, increased startle response, and insomnia.  The doctor then stated that the Veteran was easily overwhelmed with only moderate stressors and experienced great difficulty staying focused on the job.  Further, the doctor indicated that the Veteran complained of being emotionally overwhelmed and mentally confused when confronted with more complicated tasks and when his supervisor criticized him or expected too much.

A June 2009 psychiatric evaluation included a review of the relevant evidence of record that will not be repeated here.  The examiner, Ellen Rozenfeld, Psy.D., concluded that the Veteran was capable of handling activities of daily living, although he required some reminders.  Specifically, he was able to prepare simple meals, perform house chores, care for his children, drive a motor vehicle, shop for groceries, mow the lawn, and handle finances.  In his leisure time, the Veteran watched television, surfed the Internet, and attended church on a regular basis.  Dr. Rozenfeld stated that the Veteran was capable of paying attention for only 5 minutes, but that he finished the activities that he started.  However, the doctor later stated that the Veteran could pay attention for 15 to 20 minutes and that he tended to not complete what he started.  His concentration was affected by lack of sleep.  The doctor also indicated that the Veteran experienced difficulties with getting along with co-workers and supervisors, handling stress, and changes in his routine, but that he was able to follow instructions.  Further, the doctor found that the Veteran was easily frustrated and angered, and that he isolated himself, but that family would visit him.  Dr. Rozenfeld characterized the Veteran's mental impairment as severe, and found that it imposed significant work-related limitations, mild limitations on activities of daily living, moderate limitations on social functioning, and moderate limitations in concentration, persistence, and pace.  The doctor then discussed the Veteran's employability.

In a March 2010 statement, the Veteran stated that he experienced sleeping problems, chronic fatigue, and anxiety associated with his service-connected major depression.

In March 2010, the Veteran underwent a VA examination to assess the severity of his service-connected major depression.  At the time of the examination, the Veteran was married with two children, with whom he was residing.  After reviewing the Veteran's relevant medical history, the examiner addressed the course of the Veteran's service-connected major depression since the most recent VA examination.  The examiner indicated that the Veteran was undergoing telephonic therapy sessions, once every two weeks, and that he was taking prescription medications.  The Veteran denied significant changes in his medical history and denied symptoms of psychosis.  He reported that the had not smoked cigarettes for two years, but that he drank three to four beers per day and liquor twice per week.  The Veteran stated that he drank in order to sleep or to forget his depression.  The Veteran also endorsed the use of marijuana one year prior, but none since.  With respect to symptoms associated with his major depression, the Veteran endorsed anxiety, sleeping difficulties, depression, and anger.  He also stated that he disliked crowds.  Regarding his sleeping difficulties, the Veteran stated that he was achieving approximately four hours of restless sleep per night and that he experienced nightmares once or twice per month.  The Veteran endorsed periodic ritualistic behavior, such as rechecking doors and locks in his home.  He denied appetite problems, but endorsed a lack of concentration; low energy; lack of interest in formerly enjoyable activities; and feelings of worthlessness and sadness.  Pertaining to his occupational history, the Veteran stated that he last worked as a crane operator in July 2008.  He reported conflict with his supervisor, including feeling as though his supervisor was never satisfied by the quality of his work, which resulted in frustration and stress that he brought home to his family.  The Veteran stated that he had been married for 9 years at the time of this examination and that he and his spouse had a "fair" relationship.  He described his spouse as supportive and understanding of his psychiatric issues.  The Veteran reported "okay" social interaction, generally, but that he experienced difficulties with trusting others, with a history of marked arguments and disagreements with peers.  He endorsed enjoying exercising, which improved his mood and sleeping pattern.  The Veteran stated that he attended church with his family.  A mental status examination revealed the following symptoms: excellent grooming and hygiene; good eye contact; low psychomotor activity; cooperative; pleasant; constant, clear, logical, coherent rate and flow of speech, with no indication of irrelevant, illogical, or obscure speech patterns; effective communication; clear, logical, goal-directed thought process; no flight of ideas or loose association; no apparent delusions or hallucinatory phenomenon; relevant and appropriate thought content; difficulties sleeping; nightmares; ritualistic behavior; mildly euthymic mood with congruent affect; partial psychological insight; intact social judgment; no suicidal or homicidal ideations; no problems with memory, obsessions, or compulsions; good attention and concentration; fully alert and oriented to person, place, time, and situation; and good ability to perform activities of daily living.  Ultimately, the diagnosis was major depressive disorder, recurrent, moderate, chronic, with a GAF score of 60.  The examiner opined as follows:

It is this examiner's opinion that the [Veteran]'s depressive symptomatology continues to be chronic; however, he appears to exhibit some improvement in psychiatric symptoms.  For instance, he denies any symptom of psychosis and reports that he has began [sic] to exercise regularly which has been beneficial for his sleep and mood.  His relationships with his spouse and children are also 'getting better.'  Occupationally, he worked eight years as a crane operator for U.S. Steel.  He felt that he was being mistreated regarding work tasks, and he had conflict with the head foreman.  He reports that he made efforts to avoid others at work.  He missed approximately a year and a half of work due to mental health issues secondary to his psychiatrist's advisement.  The [V]eteran has held approximately 4 or 5 jobs since active duty.  He denies any history of termination or firings.  Thus, it appears that the [Veteran]'s occupational functioning was moderately impaired by his psychiatric symptoms.  It is this examiner's opinion that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  Given that some of his depressive symptoms have slightly improved the [Veteran] does not appear to be unemployable at this time.  His social functioning is mildly impaired as the [V]eteran has problems trusting others, but generally he has good support from family and his therapist.  His routine responsibilities of self-care appear to be intact, as well as his ability to perform in daily activities of living.  Progress for improvement of his psychiatric symptoms and associated impairment is good, contingent on his continued involvement in outpatient psychiatric care and individual therapy.

According to a May 16, 2010 letter, the Veteran received psychiatric treatment from John Ross Brown, LCSM, LMFT, LMHC, from June 4, 2008 to July 30, 2010, on both a weekly and bi-monthly basis.  Mr. Brown indicated that the Veteran's diagnosis was moderate to severe major depressive disorder, recurrent, without psychotic feature.  Regarding symptoms, Mr. Brown indicated that the Veteran experienced difficulty making decisions, prioritizing organization requirements, and managing a fast-paced work environment.  Further, the Veteran experienced a loss of coping skills, increased self-doubt with a related reduction in desired behavioral production and social self-confidence.  Moreover, the Veteran endorsed being constantly "down," disrupted sleep patterns, and significantly altered energy levels, which resulted in constant fatigue.  With respect to the familial relationships, the Veteran stated that felt worthless to his family, and that he and his spouse experienced marital conflict for which they received counseling.  Mr. Brown also indicated that the Veteran experienced ongoing feelings of negativity regarding his life situation and future, as well as a significant level of anxiety.  The Veteran ended treatment sessions with Mr. Brown due to insurance issues and a geographical move.  Mr. Brown recommended that the Veteran undergo ongoing medical treatment, psychotherapy, and training for a less demanding or stressful occupation.

VA treatment reports dated in December 2010, demonstrated that the Veteran complained of depression and insomnia.  He stated that he experienced difficulty in maintaining a job since his active duty discharge, stating that it was hard for him to take or follow instructions from his superiors.  The Veteran indicated that he drank alcohol in order to cope with depression, but denied suicidal or homicidal ideation.

A January 2011 VA telephone treatment report showed that the Veteran was feeling more depressed and that he was drinking more.  He expressed a desire to speak to someone about his sleep difficulties.  A treatment report dated later in January 2011, demonstrated that the Veteran was referred for ongoing mental health treatment.  The Veteran indicated that his current symptoms consisted of irritability, depressed mood, and insomnia, but no mania, hypomania, psychosis, or paranoia.  He denied suicidal ideations, and described his alcohol consumption.  The Veteran then denied conflict or problems involving his then current environment/living situation; usual social or peer group; legal, financial, or employment status; religious, spiritual, or cultural issues; leisure and recreation issues; and access to community resources.  A mental status examination revealed the following symptoms:  well-groomed; well-related; cooperative; easily engaged; no psychomotor abnormalities; no abnormal movements; spontaneous speech of normal rate, volume, tone, and rhythm; "okay" mood; restricted affect; coherent, goal-directed thought process; no perceptual disturbances; no delusions; no suicidal or homicidal ideation; alert; orientated to date, place, and person; intact concentration, memory; and "fair" judgment.  The diagnosis was major depressive disorder with psychotic features, alcohol abuse, and a GAF score of 55.

In his January 2011 substantive appeal, the Veteran asserted that his service-connected major depression had worsened and that it resulted in "severe" impact on his social and occupational functioning.  He claimed that he was unable to maintain employment.

According to VA treatment reports dated from February 2011 to July 2011, the Veteran underwent mental health treatment on an outpatient basis.  These treatment reports show that the Veteran experienced the following symptoms associated with his service-connected major depression:  blunted or restricted affect; mood swings; anger; depression; irritability; sleep difficulties; frustration; and sadness.  Additionally, these treatment reports demonstrated that the Veteran used alcohol to cope with symptoms.  The Veteran also stated that he experienced conflict with his children, specifically concerning them doing their chores and schoolwork.  He also endorsed being sad concerning his marriage and his "rigidity" or inflexibility, stating that he wanted his family to be a team.  The conflict with his children and spouse was, at least in part, attributed to his attempt at imposing military-style structure on his family.  Moreover, the Veteran stated that this conflict also resulted in the disruption of his intimate life with his spouse, which made him "very upset."  A May 2011 treatment report showed that the Veteran was contemplating couples therapy.  A July 2011 treatment report indicated that the Veteran was coaching a basketball team.

In July 2011 and March 2013, the Veteran's attorney submitted briefs in support of the above-captioned claims.  In both briefs, the attorney asserted that, even though the evidence demonstrated that the Veteran's psychosis may be in remission, the Veteran had not fully adjusted because his depressive symptoms permeated all of his activities and relationships.  The attorney also asserted that the Veteran experienced racing thoughts, anxiety, panic, irritability, paranoia, mood swings.  With respect to the Veteran's anxiety, the attorney stated that it resulted in sleep difficulties.  Further, the attorney indicated that the Veteran reported having too much energy, which is why he ran and performed 50 pushups every day, in addition to taking prescribed medication.  Concerning the Veteran's anxiety and paranoia, the attorney stated that the Veteran sought emergency treatment when these symptoms became overwhelming.  After reviewing some of the relevant evidence, the attorney then asserted that it was "clear" from the record that the Veteran's service-connected major depression resulted in deficiencies in work and family relations, and that he had difficulty socializing.  The attorney contended that there was no mention in the evidence of record of associations with friends or any non-family activities outside of the home, which denoted an inability to establish and maintain effective relationships.  The attorney then characterized the Veteran's depression as "near continuous," claiming that it affected his ability to function appropriately or effectively.  The attorney took issue with the March 2010 VA examiner's conclusion regarding the Veteran's ability to work, observing that the Veteran has not been employed since July 2008 and that he was only employed until then because he was permitted to take time away from work for treatment.  After discussing the Social Security Administration's decision to grant the Veteran disability benefits, the attorney discussed the Veteran's claim of entitlement to TDIU.  During this discussion, the attorney observed that an April 2011 VA treatment report demonstrated that the Veteran endorsed being distressed, was experiencing feelings of anger, frustration, and sadness related to his marriage and his "rigidity," and that he and his spouse were experiencing conflicts.  The attorney contended that these findings contradicted the March 2010 VA examiner's findings.  Ultimately, the attorney contended that the Veteran was unable to sustain employable and, relevant to this claim, that a 70 percent rating should be assigned to the Veteran's service-connected major depression throughout the pendency of the appeal.

According to VA treatment reports dated from August 2011 to December 2011, the Veteran reported feeling more depressed secondary to family situation, including the then resent passing of his father.  He reported anger, irritability, depressed mood, insomnia/ difficulty sleeping, and anxiety.  He endorsed ongoing alcohol consumption multiple times per week up to on a daily basis.  The Veteran acknowledged that he needed to cease his drinking habit, but expressed an unwillingness to do so, as it helped calm him down.  He also indicated that he continued to live with his spouse of 10 years and their two children.  Objective symptoms, as reported by examiners were as follows:  casual dress, with good eye contact; no abnormal movements; cooperative; easily engaged; spontaneous speech; speech of normal rate, volume, tone, rhythm; an "okay" or depressed mood; restricted affect; coherent and goal-directed thought process; no perceptual disturbances; no delusions; no suicidal or homicidal ideation; and "fair" insight and judgment.  The Veteran expressed a desire to work, especially with children.

VA treatment reports, dated from April 2012 to June 13, 2012, indicated that the Veteran continued individual outpatient mental health therapy.  These treatment reports demonstrated that the Veteran endorsed ongoing and worsening depressive symptoms; a blunted or restricted affect; irritability; no energy or motivation; and sleep difficulties.  The Veteran also reported that he was neglecting the payment of bills; not exercising anymore; and no longer enjoyed once pleasurable activities.  Further, the Veteran stated that he did not feel like he was part of his family; that he was not "mixing" with them; and that he was experiencing marital discord, but that he loved his spouse.

On June 13, 2012, the Veteran underwent a VA examination to ascertain the severity of his service-connected major depression.  During the examination, the Veteran reported that he continued to live with his spouse and two children, and that he has been unable to work for several years, including not since the March 2010 VA examination.  The Veteran endorsed undergoing individual therapy sessions and continuing to take prescribed medication, but that he forgets to take his medication approximately twice per week.  Over the previous several months, the Veteran stated that he had increased his alcohol consumption in order to stop thinking about his problems.  He admitted that his increased alcohol intake contributed to marital discord, but denied any difficulty in fulfilling major role obligations due to alcohol use.  The examiner found that the Veteran's major depression was manifested by the following symptoms:  depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and suicidal ideation.  Ultimately, the diagnosis was major depressive disorder, recurrent, with a GAF of 62.  The examiner determined that the Veteran's major depressive disorder, and the symptoms associated therewith, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner then opined as follows:

[The] Veteran continues to experience symptoms consistent with major depressive disorder.  However, psychotic features fail to be present.  [The] Veteran described 'an inner voice telling me that this is it or I have a bad dream and wake up feeling paranoid.'  However, he denied any command hallucinations, visual hallucinations, or any ideas of reference.  He described his paranoid thoughts as 'I have trouble adapting to society and surroundings.  I have trouble with bill collectors and at restaurants I get angry when my order is wrong.'  [The] Veteran is taking psychotropic medication, but acknowledged he misses dosages several times per week.  [The] Veteran continues to report feelings of sadness, low motivation, lack of appetite, irritability, low frustration tolerance, anxiety and poor sleep. 

A January 2013 vocational rehabilitation assessment demonstrated, in part, that the Veteran was able to attend to all of his activities of daily living and assist in household chores.  Further, the Veteran irregularly attended church and attended his children school and sports events when possible.  The Veteran reported that he avoided others as much as possible in order to avoid conflict or emotional outburst.  He stated that he felt overwhelmed when dealing with people outside of his immediate family.  Additionally, the Veteran indicated that he exercised at a local gym to stay in shape, but that he preferred to go to the gym during times when few people were there.  The assessment also demonstrated that the Veteran endorsed daily racing thoughts with difficulty focusing on the task at hand for an extended period of time.  Ultimately, in opining that the Veteran was not employable, the assessor concluded that the Veteran displayed a distinct fragility to any changes in his social or vocational situations, which exacerbated his anxiety symptoms.  

In March 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  The Veteran testified that he experienced difficulties with concentration and anger management.  Further, he complained of sleep difficulties leading to fatigue; paranoia; a dislike of crowds; depression; memory problems; suicidal "tendencies"; racing thoughts; ritualistic behavior; and self-isolation.  The Veteran described his relationship with his spouse and children as "shaky," due to him being bossy and demanding and due to his use of abusive language.  With respect to his position as a basketball coach, the Veteran stated that he was unable to get along with the players' parents and was ejected from a few games, resulting in a temporary ban from coaching.  He reported that he did not have "a lot" of friends, but that he attended church as an outlet.  He further stated that he no longer exercised at the gym due to a lack of interest.

Throughout the rating period on appeal, the Veteran's service-connected major depression has been manifested by depression; mood swings; sleep difficulties; nightmares; anxiety; nervousness; restlessness; feeling discouraged, worthless, and/or hopeless; increased startle response; flat, constricted, blunted, restricted affect; difficulties with concentration; racing thoughts; suicidal ideation, irritability; problems with anger management; dislike of crowds; ritualistic behavior; difficulty with trusting people; and low energy and motivation.  The evidence demonstrated that the Veteran continued to consume alcohol to treat his symptoms; that he lost enjoyment of previously pleasurable activities; and continued to experience marital strife.  

The Veteran was assigned GAF scores ranging from 54 to 61.  These scores indicated that the Veteran experienced moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95.

The Veteran was not employed throughout this period of time, retiring in 2008 due to his psychiatric disability.  The Veteran attempted to coach a children's basketball team, but was ultimately banned due to multiple ejections from the games and conflict with the players' parents.  He also indicated on one occasion that he enjoyed repairing houses, but there was no evidence to suggest that he did so as an aspect of an occupation.  Further, there was no evidence showing that the Veteran was a member of any organization other than irregular attendance at church.

With respect to his familial relationships, the Veteran stated he and his spouse experienced marital conflict throughout this period and that they received counseling.  The Veteran also experienced conflict in his relationship with his children.  However, the evidence demonstrated that the Veteran resided with his spouse and children throughout the appellate period.  There was no specific reference to social relationships outside of his family beyond a generic reference to having a few, unnamed friends.  The Veteran also denied having many friends.  

Based on the above, the Board finds that the record includes objective evidence demonstrating functional impairment comparable to occupational and social impairment with deficiencies in most areas due to the symptoms associated with his service-connected major depression.  As such, the Board finds that a 70 percent rating is warranted for the Veteran's service-connected major depression throughout the rating period on appeal.

With respect to whether the Veteran is entitled to the maximum 100 percent rating for his service-connected major depression at any time during the rating period on appeal, the evidence of record consistently shows that he denied delusions and hallucinations.  Further, the Veteran is consistently shown to be capable of performing activities of daily living, including sustaining good hygiene.  At no point during this time period is the Veteran shown to be disoriented to time and/or place, or that he exhibited memory impairment regarding names of close relatives, his occupation, or his own name.  The evidence demonstrated that the Veteran experienced anger management issues and had a remote history of assaultiveness; however, there was no indication that his major depression resulted in grossly inappropriate behavior or that he was a persistent threat to himself or others.  While the Board acknowledges that the Veteran experienced conflict with his basketball players' parents and that he was ejected from several games, the nature of these conflicts and ejections were not described.  Regardless, the Board finds that such conduct does not constitute grossly inappropriate behavior.  Additionally, the Veteran consistently denied suicidal and homicidal ideations, even though he later suggested that he experienced what he characterized as suicidal tendencies, which conflicted with his reported symptoms during treatment sessions.  Based on the above, the Board finds that the evidence of record does not demonstrate that the Veteran's service-connected major depression was manifested by symptoms that met or more nearly approximated functional impairment comparable to the criteria for the maximum rating of 100 percent.  As such, a rating in excess of 70 percent is not warranted.  

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Diagnostic Code 9210, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9210 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's major depression that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's major depression may be manifested by some symptoms that are associated with the maximum rating of 100 percent, the Board finds that the Veteran's major depression disability picture does not more nearly approximate the criteria for that rating.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a 70 percent rating, but not more, for the Veteran's service-connected major depression have been met for the entire appellate period.  38 C.F.R. § 4.130, Diagnostic Code 9210.


Extraschedular

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases, where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected major depression is evaluated as a psychiatric impairment pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9210, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

When comparing the Veteran's symptoms, as outlined above, with that contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent rating already assigned throughout the rating period on appeal.  A schedular rating in excess of that already assigned is provided for certain manifestations of major depression, but the evidence demonstrated that the level of functional impairment contemplated by those manifestations was not demonstrated during the rating period on appeal.  The criteria for the 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130 Diagnostic Code 9210; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 70 percent to his service-connected major depression, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities is/are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, service connection has been granted for the Veteran's major depression, to which a 70 percent rating has been assigned; residuals of right shoulder dislocation, to which a 20 percent rating has been assigned; tinnitus, to which a 10 percent rating has been assigned; and left temporal surgical scar, which has been assigned a noncompensable rating.  As such, the minimum schedular percentage criteria for TDIU are met.  Consequently, the important issue is whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment commensurate with his education and employment history.  

The evidence of record clearly demonstrates that the Veteran last worked in 2008 with U.S. Steel as a crane and forklift operator.  He then applied for disability benefits from the Social Security Administration, which were granted.  A decision by the Social Security Administration is not controlling for VA purposes, but it is pertinent to the adjudication of a claim for VA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  As such, it will be considered.

The evidence of record includes several opinions provided by medical professionals addressing the Veteran's employability.  Although the applicable regulations place responsibility for determining the Veteran's entitlement to TDIU on VA, not a medical examiner, the Board must still consider these opinions in addition to the other relevant evidence of record.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, No.2012-7164, 2013 WL XXXXXXX, at 7 (Fed. Cir. Oct. 29, 2013); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (holding that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In his March 2009 letter, Mr. Brown, LCSW, discussed the Veteran's psychiatric treatment history.  Further, Mr. Brown discussed the affect the Veteran's psychiatric symptoms had on his employability.  Based on this analysis, Mr. Brown concluded that the Veteran was unable to be gainfully employed without additional education or training in a less demanding and stressful occupation.  It is unclear from the March 2009 opinion whether Mr. Brown determined that the Veteran was capable of undergoing the requisite education or training in order to obtain a less demanding or stressful occupation.  Mr. Brown's opinion was limited, in that, it only concluded that the Veteran required additional education and training in order to achieve a return to ongoing occupational engagement.  For this reason, the Board finds that the probative value of the Mr. Brown's March 2009 opinion is diminished.

With respect to Dr. Frampton's March 2009 letter, therein the doctor determined that the Veteran was "easily" overwhelmed with only modest stressors, experienced "great" difficulty staying focused, and was emotionally overwhelmed and mentally confused when confronted with complicated tasks or criticism from his supervisor.  Based on this, Dr. Frampton opined that the Veteran was "psychiatrically disabled," and was likely to be so for at least several years.  The doctor did not address whether the Veteran was capable of obtaining and maintaining substantially gainful employment of a less stressful nature, yet still consistent with his education and occupational experience.  As such, the Board finds that the probative value of the Dr. Frampton's March 2009 opinion is lessened.

Dr. Rozenfeld's June 2009 psychiatric evaluation included a thorough review of the relevant evidence of record, including a detailed discussion as to the Veteran's assertions.  Ultimately, the doctor concluded that, with regard to work related functions, the Veteran retained the mental capacity to concentrate on, understand, and remember routine, repetitive instruction, the evidence of record suggests that he would be unable to sustain pace and a level of concentration sufficient to perform tasks for a full-time job.  Dr. Rozenfeld also stated that the Veteran was highly vulnerable to stress and disruptions from psychologically based process, which would affect the sustainability of his employability.  Given Dr. Rozenfeld's use of the word "suggests," the Board finds that the opinion is speculative and, thus, is not probative evidence as to the Veteran's employability.

In March 2010, the Veteran underwent a general VA examination.  Ultimately, the examiner commented that the examination "did not reveal any medical issue that would be a cause of unemployability."  The examiner provided no explanation for this conclusion, and there was no discussion as to the Veteran's level of education, occupational history, or special training.  Consequently, the Board finds that it is not probative for purposes of determining the Veteran's entitlement to TDIU.  

In March 2010, the Veteran also underwent a VA psychiatric examination.  The examiner provided a thorough review of the relevant evidence of record and administered a clinical examination.  Ultimately, the examiner opined, in pertinent part, that the Veteran did not "appear" to be unemployable based on the improvement of his psychiatric symptoms.  This opinion did not consider the Veteran's other service-connected disabilities, and did not include a discussion as to the Veteran's level of education, special training, or occupational history.  Thus, opinion did not include consideration of all the relevant evidence of record.  Further, the Board finds that the examiner's use of the word "appear" renders the opinion speculative.  Consequently, the Board finds that the March 2010 is not probative.

After administering the June 2012 VA examination, the examiner correctly observed that the Veteran was service-connected for several disabilities, including major depression.  The examiner then provided the following opinion with respect to the Veteran's employability:

At the present time, [the Veteran's] current service connected disability of major depressive disorder fails to be of such severity as to render him unable to secure or maintain gainful employment.  Despite his symptoms of major depressive disorder, [the] Veteran is able to engage in 'participating with a Youth Boot Camp.  I enjoy working out and helping kids get motivated.'  [The] Veteran's symptoms of depression suggest intermittent periods of inability to perform occupational tasks and symptoms which can interfere with his interpersonal relationships, but there is generally satisfactory function in his routine behavior, self-care, and conversation.

First, the June 2012 VA examiner's opinion failed to consider the Veteran's service-connected disabilities other than major depression in rendering the above-cited opinion.  Second, the June 2012 opinion did not include a discussion regarding the Veteran's level of education, special training, and previous work experience.  As such, the Board finds that the June 2012 VA examiner's opinion is incomplete, as it does not consider all of the relevant evidence of record.  Moreover, the examiner failed to provide an adequate underlying rationale.  As such, the Board assigns no probative value to the June 2012 VA examiner's opinion.

A January 2013 vocational rehabilitation assessment included detailed consideration of the Veteran's relevant social, occupational, and military histories, including the level of education the Veteran attained.  Further, the assessor included a discussion of the Veteran's physical and mental status, and cited to literature published by the U.S. Department of Labor concerning the classification of jobs based on occupational stress.  The details of these discussions need not be repeated here.  Based on an exhaustive review of the relevant evidence and the above-reference discussions, the assessor opined as follows:

. . . it is this consultant's opinion that [the Veteran] has been totally disabled from his past employment or any other jobs, even a low-stress occupation, since 2009.  It is further this consultant's opinion that [the Veteran]'s medical records do not indicate that an improvement in his medical status is likely in the foreseeable future that would allow him to resume working in his past occupation . . . .

The Board finds the January 2013 vocational rehabilitation assessment to be highly probative.

As discussed above, the Board has assigned various degrees of probative value to the opinions rendered by medical experts.  The Board finds that the weight of these opinions and the other relevant evidence of record is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities render him unable to obtain and retain substantially gainful employment.  Accordingly, the Board finds that TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 54-56.



ORDER

Entitlement to a rating of 70 percent, but not more, for major depression, throughout the rating period on appeal, is granted, subject to the law and regulation governing the payment of monetary benefits.

Throughout the rating period on appeal, TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


